Citation Nr: 0836862	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  His service personnel and treatment records also 
indicated additional military service from March 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In December 2007, the veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
the undersigned Veterans Law Judge (VLJ).  During the 
hearing, he submitted additional evidence with a waiver of 
his right to have this additional evidence reviewed by the 
agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD that is the result of a 
verified stressful event which occurred during his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  January 2006.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  In a March 2006 
letter, the veteran was provided with notice that addresses 
the relevant rating criteria and effective date provisions.  
Any defect in the timing of the notice was harmless error as 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In this regard, the Board notes 
that after the veteran was asked in May 2006 to provide 
additional information about his alleged PTSD stressors and 
if he had received any private or VA treatment, he responded 
in June 2006 that he had no additional evidence to submit.  
In March 2007, the veteran was asked to fill out a form 
indicating whether he was in receipt of Social Security 
Administration (SSA) benefits.  In April 2007, he returned 
the form but did not indicate whether he was receiving them.  
The veteran underwent a VA examination in May 2006.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country.  In this regard, the veteran's 
service personnel records reflected that he served in Korea 
from January 1970 to March 1971.  Further, his service 
records did not show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense 
Service Medal; however, this award is not indicative of 
combat.  Moreover, the veteran did not allege that he served 
in combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Despite being asked to 
complete a PTSD questionnaire in January 2006 and being 
informed that he had not furnished details about his alleged 
PTSD stressors, the veteran has not provided a PTSD stressor.  
In fact, VA treatment records and the May 2006 VA examiner 
indicated that after being asked to describe his alleged PTSD 
stressors, the veteran gave a vague and confusing account of 
being exposed to a chemical or disease in Korea that resulted 
in some type of harm to him.  A June 2005 VA treatment entry 
reflected that the veteran stated that he has felt tired and 
has experienced a recurring dream since his service.  He 
testified that he received hazard pay for working in the DMZ 
but did not list a stressful event.  

The Board notes that there is no evidence of record 
indicating that the veteran was exposed to a chemical or 
contracted a disease in Vietnam.  Moreover, receiving hazard 
pay in and of itself is not an indication of engaging in 
combat.  Further, as noted above, the veteran has never 
contended that he served in combat.  Additionally, feeling 
tired and experiencing a recurring dream are not stressors.  
As such, attempts to corroborate any alleged stressor are not 
warranted as the veteran has not provided an alleged 
stressful event or incident.  

Additionally, the veteran's service treatment records do not 
support his claim as they were all negative for complaints, 
treatment, or diagnosis of PTSD.  The Board acknowledges that 
the veteran has VA diagnoses of PTSD beginning in June 2005.  
However, as reflected above, the veteran has not alleged an 
in-service stressful event to link to these diagnoses.  
Additionally, the VA treatment providers that diagnosed the 
veteran with PTSD did not indicate whether they had reviewed 
his claims file or were aware of his prior psychiatric 
history.  Further, in June 2007, VA treatment provider 
indicated that the prior diagnosis of PTSD was not supported 
and instead diagnosed the veteran with a personality 
disorder.  Moreover, after a thorough review of the veteran 
and his claims file, the May 2006 VA examiner concluded that 
he did not meet the criteria for a diagnosis of PTSD.  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, the Board attaches this VA 
examination great probative weight.  

In sum, VA is unable to verify the veteran's claimed in-
service stressors because he did not provide any.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Further, the more persuasive evidence of 
record does not indicate that the veteran has PTSD.  In any 
event, the veteran's diagnoses of PTSD have not been related 
specifically to any in-service event.  Further, although the 
veteran might sincerely believe that he suffers from PTSD and 
it is related to his service, he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


